UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1325



DEANNA R. MCCABE,

                                               Plaintiff - Appellant,

          versus

DIBERT VALVE AND FITTING COMPANY, INCORPORATED,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-95-634-2)


Submitted:   October 17, 1996              Decided:   October 23, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Deanna R. McCabe, Appellant Pro Se. David Edward Constine, III,
MAYS & VALENTINE, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

her employment discrimination case as barred by the statute of

limitations embodied in 42 U.S.C. § 2000e-5(f)(1) (1994). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. McCabe v. Dibert Valve, No. CA-95-634-2 (E.D. Va.
Feb. 16, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2